Citation Nr: 0127354	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  96-45 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 through 
January 1946 and from March 1947 until his retirement in 
November 1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the cause of the veteran's death.  She 
testified at a "travel Board" hearing before the 
undersigned Board member in July 1997.  

In December 1997, the Board remanded the claim to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995, at 73 years of age.  
The death certificate listed the immediate cause of death as 
adenocarcinoma of the stomach with liver metastases.  No 
secondary or contributing causes of death were noted.  

2.  At the time of his death, the veteran had not been 
awarded service connection for any disability.  

3.  It has not been shown, by competent evidence, that 
adenocarcinoma of the stomach with liver metastases was 
present in service or proximate thereto.  Adenocarcinoma of 
the stomach with liver metastases was initially medically 
shown decades after service and has not been shown to be 
related to service.  

4.  It has not been specifically contended that the veteran 
was exposed to ionizing radiation in service, nor do the 
service personnel/medical records provide any indication of 
in-service radiation exposure of any type.  

5.  It has not been shown, by competent evidence, that 
adenocarcinoma of the stomach with liver metastases is 
causally or etiologically related to any in-service herbicide 
exposure.


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the stomach with liver metastases was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records, including his 1967 
service separation examination, are negative for any 
diagnosis of or treatment for any form of carcinoma.  His 
service personnel records establish service in Vietnam from 
May 1964 to June 1965, and from January 1967 to August 1967.  

According to his death certificate, the veteran died in his 
own home on March [redacted], 1995, at 73 years of age.  The 
immediate cause of death was adenocarcinoma of the stomach, 
with liver metastases, with 4 months between onset and death.  
No secondary or contributing causes of death were noted.  At 
the time of his death, the veteran had not been awarded 
service connection for any disability.  

The veteran's private terminal treatment records indicate 
that he was diagnosed with adenocarcinoma of the stomach in 
November 1994, following several months' history of abdominal 
pain.  A December 1994 private clinical record is a very 
probative piece of evidence, in that the veteran provided a 
history of not having any pertinent gastrointestinal 
symptomatology until several months earlier.  The diagnosed 
adenocarcinoma of the stomach was confirmed by pathological 
examination.  Unfortunately, his cancer had metastasized to 
his liver.  No medical evidence of record has indicated that 
the veteran's fatal adenocarcinoma of the stomach was due to 
or a result of in-service herbicide or radiation exposure, if 
any, or has otherwise related it to service.  

In July 1997, the appellant testified before the undersigned 
Board member and stated that the veteran may have been 
exposed to "radiation" during his military service, and 
that this exposure may have resulted in his fatal carcinoma.  
Significantly, it has not been specifically contended that 
the veteran was exposed to ionizing radiation in service; 
and, in fact, she indicated at that hearing that she had no 
direct personal knowledge of any specific factual information 
regarding "radiation exposure."  She also stated that the 
veteran was exposed to herbicides during service, and this 
herbicide exposure may have also resulted in the cause of his 
death.  

In response to the Board's December 1997 remand, the RO 
obtained numerous service personnel records and service 
medical records pertaining to the veteran's service periods, 
additional terminal treatment records, and other relevant 
records, and associated them with the claims folders.

Following the November 2000 enactment of the Veterans Claims 
Assistance Act of 2000, the appellant was sent a June 2001 
letter informing her of the changes in the law, and inviting 
her to submit additional evidence.  In a September 2001 
written statement, the appellant confirmed that she had no 
additional evidence to submit to the VA.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  VA 
implemented the provisions of the Act through regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In the present case, the RO has developed the claim in light 
of the Veterans Claims Assistance Act, and afforded the 
appellant all assistance required therein.  The appellant was 
sent a June 2001 letter informing her of the changes in the 
law, the VA's duties under the Act, and her own obligations 
necessary to complete her claim.  She was afforded a complete 
list of the evidence of record, and was asked to submit any 
additional pertinent evidence in her possession.  In a 
September 2001 statement to the Board, she stated that she 
had no additional evidence to submit in support of her claim.  
Because the appellant has been afforded all appropriate 
development under the Act, adjudication by the Board at this 
time is appropriate and poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2001).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  Service incurrence will be presumed for 
certain chronic conditions, such as malignant tumors, when 
such disabilities are manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Considering first whether direct-incurrence service 
connection is warranted for the veteran's adenocarcinoma, 
there is no evidence of record that the veteran's terminal 
cancer began during or proximate to service, or within the 
one-year presumptive period thereafter.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  It has not been shown, by competent 
evidence, that adenocarcinoma of the stomach with liver 
metastases was present in service or proximate thereto.  
Although the evidentiary record reveals that on a few 
occasions over the course of his lengthy military service, 
the veteran had some epigastric symptoms, these were 
medically assessed as acute dietary gastrointestinal upset or 
viral gastroenteritis.  His adenocarcinoma of the stomach was 
initially diagnosed in 1994, more than 25 years after 
service; and the medical history provided by the veteran 
indicated that said disease was of recent onset.  It has not 
been contended by the appellant that the veteran's 
adenocarcinoma of the stomach began during service, or within 
the one-year presumptive period following service.  Rather, 
appellant's primary contention is that the veteran's terminal 
adenocarcinoma of the stomach was related to alleged in-
service exposure to herbicide agents, including Agent Orange, 
and/or radiation.  

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service, even absent a service record or 
other evidence to that effect, unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Exposure to a herbicide agent will only be presumed in the 
case of a veteran with an enumerated § 3.309 illness unless 
there is affirmative evidence that exposure did not occur.  
38 C.F.R. § 3.307(a)(6)(iii) (2001).  In other words, both 
service in Vietnam during the designated time and the 
establishment of one of the listed diseases is required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide agent.  Chase v. West, 13 Vet. 
App. 413 (2000).  Even assuming arguendo that the veteran was 
exposed to herbicides during his Vietnam service, service 
connection for the cause of the veteran's death on such a 
presumptive basis is not warranted since the veteran's fatal 
adenocarcinoma of the stomach with liver metastases is not 
one of the specified diseases resulting from exposure to an 
herbicide agent.  38 C.F.R. § 3.309(e) (2001).  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116 pertaining to herbicide agent 
exposure presumptive diseases, the appellant is not precluded 
from presenting evidence that the veteran's adenocarcinoma of 
the stomach was due to or the result of herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  However, medical 
evidence of this fact is required.  Id.  While the appellant 
has provided numerous private medical records pertaining to 
treatment and diagnosis many years after service for 
adenocarcinoma of the stomach with liver metastases, no 
medical evidence of record has indicated a nexus between any 
herbicide exposure and the veteran's stomach cancer.  

The appellant has herself argued that the veteran's 
adenocarcinoma is due to or the result of herbicide and/or 
radiation exposure, but as a layperson, she is not qualified 
to offer medical opinion evidence.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  It is the Board's conclusion 
that the evidentiary record contains overwhelmingly negative 
evidence, in that there is simply no competent evidence 
showing the veteran's fatal adenocarcinoma of the stomach was 
related to any herbicide exposure during military service.  

The appellant has also argued that the veteran's stomach 
carcinoma was due to or the result of radiation exposure 
during military service.  Stomach cancer is in fact listed 
among those diseases for which presumptive service connection 
is awarded if a veteran has verified radiation exposure 
during military service.  38 C.F.R. § 3.311(b)(2) (2001).  
However, no specific contentions or evidence have been 
presented that the veteran was either part of the occupation 
forces at Hiroshima or Nagasaki, was involved in the 
atmospheric testing of nuclear weapons, or was otherwise 
exposed to in-service ionizing radiation.  See 38 C.F.R. 
§ 3.311(a)(2) (2001).  The appellant herself has not stated 
that the veteran was definitely involved in such activities; 
rather, she suggests it is a possibility given the fact that 
the veteran served in military intelligence and could not 
discuss most of his military activities.  Again, it has not 
been specifically contended that the veteran was ever exposed 
to ionizing radiation in service, nor do the service 
personnel/medical records provide any indication of in-
service radiation exposure of any type.  The veteran's 
service personnel records do not disclose any involvement in 
activities or operations for which radiation exposure might 
be likely.  In particular, the service personnel records 
indicate that as of July 1945, the veteran was stationed on 
Guam (Mariana Islands) and in October 1945, departed 
therefrom by ship to return to the United States; and 
therefore, he was not in the proximity of Japan at the time 
of the atomic bomb attacks or during the subsequent 
occupation thereof.  Thus, in the absence of any competent 
evidence of in-service radiation exposure, presumptive 
service connection based on radiation exposure for the 
veteran's adenocarcinoma of the stomach is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.311 (2001).  

In conclusion, the veteran's service medical records are 
negative for any treatment or diagnosis for adenocarcinoma of 
the stomach in service or proximate thereto, and there is no 
competent evidence of such disease within the one-year post-
service presumptive period.  There also is no competent 
evidence that his adenocarcinoma of the stomach was due to or 
the result of herbicide exposure, assuming such exposure in 
fact occurred.  Likewise, no competent evidence has been 
presented that the veteran was exposed to radiation during 
active military service, or that adenocarcinoma of the 
stomach was in any way related to service.  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted.  Since the preponderance of the evidence is 
against allowance of this claim for the aforestated reasons, 
the benefit-of-the-doubt doctrine is inapplicable.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

